Abatement Order filed December 23, 2014.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-14-00601-CR
                                ____________

                     CASIMIR EME-ODUNZE, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee


             On Appeal from the County Criminal Court at Law No. 6
                              Harris County, Texas
                         Trial Court Cause No. 1878875


                           ABATEMENT ORDER

      The reporter’s record in this case was due August 18, 2014. See Tex. R.
App. P. 35.1. On August 18, 2014, this court granted court reporter Patricia
Palmer’s motion for extension of time to file the record until September 18, 2014.
On September 18, 2014, this court granted the court reporter’s second motion for
extension of time to file the record until October 20, 2014, with the notation that
no further extensions would be granted absent exceptional circumstances. The
reporter’s record was not filed. On November 11, 2014, this court ordered the
court reporter to file the record within 30 days, and instructed the court reporter
that if the record was not filed, the court would order the trial court to conduct a
hearing to determine the reason for failure to file the record. The record has not
been filed with the court, and the court reporter has not filed a further request for
an extension of time or any other response to this court’s order.

      The trial and appellate courts are jointly responsible for ensuring that the
appellate record is timely filed. See Tex. R. App. P. 35.3(c). “The trial court must
help ensure that the court reporter’s work is timely accomplished by setting work
priorities.” Tex. R. App. P. 13.3. Because the reporter’s record has not been filed
timely as ordered, we issue the following order.

      We direct the judge of Harris County Criminal Court at Law No. 6 to
conduct a hearing at which the court reporter, appellant’s counsel, and counsel for
the State shall participate to (a) determine the reason for failure to file the record;
(b) establish a date certain when the reporter’s record will be filed, and (c) make
findings as to whether the court reporter should be held in contempt of court for
failing to file the reporter’s record timely as ordered. We order the court to have a
record of the hearing, in the form of a reporter’s record, prepared. The court shall
make findings of fact and conclusions of law, and shall order the trial clerk to
forward to this court a supplemental clerk’s record containing the findings and
conclusions. The hearing record and supplemental clerk’s record shall be filed with
the clerk of this court within 30 days of the date of this order.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s findings and recommendations are filed in this court. The court will
also consider an appropriate motion to reinstate the appeal filed by either party, or
the court may reinstate the appeal on its own motion. If the court reporter files the
record prior to the date set for the hearing, the appeal will be reinstated and the trial
court need not hold a hearing.



                                    PER CURIAM


Panel consists of Chief Justice Frost and Justices Boyce and McCally.